Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Diana Mederos on 7/8/2021.
The application has been amended as follows: 
Claim 1
Line 1, “An NHP restraint system” has been replaced with “A non-human primate system”.
Claim 5
Line 4, “accommodates an upper screen” has been replaced with “accommodates the upper screen”. 
Claim 6
Line 1, “The system of claim 6” has been replaced with “The system of claim 5”.
Claims 2-11
Line 1, “The system” in each claims 2-11 has been replaced with “The non-human primate system”.
Claim 12

Claims 13-15
Line 1, “The method steps” of each claims 13-15 has been replaced with “The method of using a non-human primate restraint system”.

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: The limitation of an NHP restraint system, the system comprising 
A restraint chamber comprising a semi-cylindrical frame defining an upper part having an upper screen, a middle portion having a plurality of divider slot rails and divider slots, and a lower part having a lower screen, a flat cage door, a top surface, and a bottom surface; and
A manipulating chamber comprising a frame defining a solid walled rectangle or square side, a quarter-circle cage portion, an exit to restraint chamber, and a proximal door as claimed in claims 1 and 12 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. 
For example, De Smit (US 3,747,567) teaches (Fig. 1) of an NHP restraint system (Abstract, animal cage), the system comprising 
A restraint chamber (cage 10) comprising a semi-cylindrical frame (frame 84 is a semi-cylindrical frame) defining an upper part having an upper screen (Fig. 7, Col. 4 lines 50-53, upper half of frame 84 having an upper screen made up of vertical, horizontally spaced and parallel wire rods 91), and a lower part having a lower screen 
De Smit does not appear to teach of a restraint chamber comprising a middle portion having a plurality of divider slot rails and divider slots, a flat cage door, 
a manipulating chamber comprising a frame defining a solid walled rectangle or square side, a quarter-circle cage portion, an exit to restraint chamber, and a proximal door. 
Claims 2-11 are dependent on claim 1 and therefore, are allowable in view of claim 1. Claims 13-15 are dependent on claim 12 and therefore, are allowable in view of claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647